PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 17-2522
                                   _______________

               In re: ARCTIC GLACIER INTERNATIONAL, INC., et al.
                           Debtors in a Foreign Proceeding

              ELDAR BRODSKI ZARDINOVSKY, a/k/a Eldar Brodski,
                a/k/a Eldar Brodski (Zardinovsky); EB BOOKS, INC;
              EB DESIGN, INC; EB ONLINE, INC; EB IMPORTS, INC;
               LAZDAR, INC; ELDAR BRODSKI, INC; Y CAPITAL
                 ADVISORS, INC; VALLEY WEST REALTY INC;
                   RUBEN BRODSKI; RUBEN BRODSKI, INC;
                  ESTER BRODSKI; YEHONATHAN BRODSKI,
                                      Appellants

                                            v.

             ARCTIC GLACIER INCOME FUND; JAMES E. CLARK;
            GARY A. FILMON; DAVID R. SWAINE; HUGH A. ADAMS
                             _______________

                    On Appeal from the United States District Court
                              for the District of Delaware
                               (D.C. No. 1:16-cv-00617)
                      District Judge: Honorable Sue L. Robinson
                                   _______________

                            ORDER AMENDING OPINION
                                _______________

        At the direction of the Court, it is hereby O R D E R E D that the opinion entered
August 20, 2018, is amended as follows: page 4, first full paragraph (lines 4-5) <the
Monitor (the Canadian analogue of a trustee)> is replaced with <the Monitor (a Canadian
official with some of a trustee’s powers)>.
      As this correction is not substantive in nature and does not alter the disposition by
the Court, the original filing date of the opinion and judgment will not be altered and the
judgment as filed will not be changed.

For the Court,

s/Patricia S. Dodszuweit
Clerk

Dated: October 24, 2018